Exhibit 10(i)

   

FPL GROUP, INC.

AMENDED AND RESTATED LONG TERM INCENTIVE PLAN






SECTION 1.  Purpose. The purpose of this Amended and Restated Long Term
Incentive Plan (the "Plan") of FPL Group, Inc. (together with any successor
thereto, the "Corporation") is (a) to promote the identity of interests between
shareholders and employees of the Corporation by encouraging and creating
significant ownership of common stock of the Corporation by officers and other
salaried employees of the Corporation and its subsidiaries; (b) to enable the
Corporation to attract and retain qualified officers and employees who
contribute to the Corporation's success by their ability, ingenuity and
industry; and (c) to provide meaningful long-term incentive opportunities for
officers and other employees who are responsible for the success of the
Corporation and who are in a position to make significant contributions toward
its objectives.


SECTION 2.  Definitions. In addition to the terms defined elsewhere in the Plan,
the following shall be defined terms under the Plan:


2.01.  "Award" means any Performance Award, Option, Stock Appreciation Right,
Restricted Stock, Deferred Stock, Dividend Equivalent, or Other Stock-Based
Award, or any other right or interest relating to Shares or cash, granted to a
Participant under the Plan.


2.02.  "Award Agreement" means any written agreement, contract, or other
instrument or document evidencing an Award.


2.03.  "Board" means the Board of Directors of the Corporation.


2.04.  "Cause" shall mean, unless otherwise defined in an Award Agreement, (i)
repeated violations by the Participant of the Participant's obligations to the
Corporation (or the applicable employer affiliate of the Corporation) (other
than as a result of incapacity due to physical or mental illness) which are
demonstrably willful and deliberate on the Participant's part, which are
committed in bad faith or without reasonable belief that such violations are in
the best interests of the Corporation (or the applicable employer affiliate of
the Corporation) and which are not remedied in a reasonable period of time after
receipt of written notice from the Corporation specifying such violations or
(ii) the conviction of the Participant of a felony involving an act of
dishonesty intended to result in substantial personal enrichment at the expense
of the Corporation or its affiliated companies.


2.05.  "Change of Control" and related terms are defined in Section 9.


2.06.  "Code" means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.


2.07.  "Committee" means the Compensation Committee of the Board, or such other
Board committee as may be designated by the Board to administer the Plan, or any
subcommittee of either; provided, however, that the Committee, and any
subcommittee thereof, shall consist of three or more directors, each of whom is
a "disinterested person" within the meaning of Rule 16b-3 under the Exchange
Act.


2.08.  "Corporation" is defined in Section 1.


2.09.  "Covered Employee" has the same meaning as set forth in section 162(m) of
the Code, and successor provisions.


2.10.  "Deferred Stock" means a right, granted to a Participant under Section
6.05, to receive Shares at the end of a specified deferral period.


2.11.  "Disability" shall mean, unless otherwise defined in an Award Agreement,
the absence of the Participant from the Participant's duties with the
Corporation (or the applicable employer affiliate of the Corporation) for 180
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Corporation or its insurers and acceptable to the Participant or the
Participant's legal representative (such agreement as to acceptability not to be
withheld unreasonably)


2.12.  "Dividend Equivalent" means a right, granted to a Participant under
Section 6.03, to receive cash, Shares, other Awards, or other property equal in
value to dividends paid with respect to a specified number of Shares.


2.13.  "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.


2.14.  "Fair Market Value" means, with respect to Shares, Awards, or other
property, the fair market value of such Shares, Awards, or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee, the Fair
Market Value of Shares as of any date shall be the closing sales price on that
date of a Share as reported in the New York Stock Exchange Composite Transaction
Report; provided, that if there were no sales on the valuation date but there
were sales on dates within a reasonable period both before and after the
valuation date, the Fair Market Value is the weighted average of the closing
prices on the nearest date before and the nearest date after the valuation date.
The average is to be weighed inversely by the respective numbers of trading days
between the selling dates and the valuation date.


2.15.  "Incentive Stock Option" means an Option that is intended to meet the
requirements of Section 422 of the Code.


2.16.  "Non-Qualified Stock Option" means an Option that is not intended to be
an Incentive Stock Option.


2.17.  "Option" means a right, granted to a Participant under Section 6.06, to
purchase Shares, other Awards, or other property at a specified price during
specified time periods. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.


2.18.  "Other Stock-Based Award" means a right, granted to a Participant under
Section 6.08, that relates to or is valued by reference to Shares.


2.19.  "Participant" means a person who, as an officer or salaried employee of
the Corporation or any Subsidiary, has been granted an Award under the Plan.


2.20.  "Performance Award" means a right, granted to a Participant under Section
6.02, to receive cash, Shares, other Awards, or other property the payment of
which is contingent upon achievement of performance goals specified by the
Committee.


2.21.  "Performance-Based Restricted Stock" means Restricted Stock that is
subject to a risk of forfeiture if specified performance criteria are not met
within the restriction period.


2.22.  "Plan" is defined in Section 1.


2.23.  "Restricted Stock" means Shares, granted to a Participant under Section
6.04, that are subject to certain restrictions and to a risk of forfeiture.


2.24.  "Rule 16b-3" means Rule 16b-3, as from time to time amended and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.


2.25.  "Shares" means the Common Stock, $.01 par value, of the Corporation and
such other securities of the Corporation as may be substituted for Shares or
such other securities pursuant to Section 10.


2.26.  "Stock Appreciation Right" means a right, granted to a Participant under
Section 6.07, to be paid an amount measured by the appreciation in the Fair
Market Value of Shares from the date of grant to the date of exercise of the
right, with payment to be made in cash, Shares, other Awards, or other property
as specified in the Award or determined by the Committee.


2.27.  "Subsidiary" means any corporation (other than the Corporation) with
respect to which the Corporation owns, directly or indirectly, 50% or more of
the total combined voting power of all classes of stock. In addition, any other
related entity may be designated by the Board as a Subsidiary, provided such
entity could be considered as a subsidiary according to generally accepted
accounting principles.


2.28.  "Year" means a calendar year.


SECTION 3.  Administration.


3.01  Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:


(i)  to select and designate Participants;


(ii)  to designate Subsidiaries;


(iii)  to determine the type or types of Awards to be granted to each
Participant;


(iv)  to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan including, but not limited to, any exercise price, grant price, or
purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waivers or accelerations thereof,
and waiver of performance conditions relating to an Award, based in each case on
such considerations as the Committee shall determine), and all other matters to
be determined in connection with an Award;


(v)  to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be cancelled, forfeited, or
surrendered;


(vi)  to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Participant;


(vii)  to prescribe the form of each Award Agreement, which need not be
identical for each Participant;


(viii)  to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;


(ix)  to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Award,
rules and regulations, Award Agreement, or other instrument hereunder; and


(x)  to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.


3.02.  Manner of Exercise of Committee Authority. Unless authority is
specifically reserved to the Board under the terms of the Plan, or applicable
law, the Committee shall have sole discretion in exercising such authority under
the Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all persons, including the Corporation, Subsidiaries,
Participants, any person claiming any rights under the Plan from or through any
Participant, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. A memorandum signed by all
members of the Committee shall constitute the act of the Committee without the
necessity, in such event, to hold a meeting. The Committee may delegate to
officers or managers of the Corporation or any Subsidiary the authority, subject
to such terms as the Committee shall determine, to perform administrative
functions under the Plan.


3.03.  Limitation of Liability. Each member of the Committee shall be entitled
to, in good faith, rely or act upon any report or other information furnished to
him by any officer or other employee of the Corporation or any Subsidiary, the
Corporation's independent certified public accountants, or any executive
compensation consultant or other professional retained by the Corporation to
assist in the administration of the Plan. No member of the Committee, nor any
officer or employee of the Corporation acting on behalf of the Committee, shall
be personally liable for any action, determination, or interpretation taken or
made in good faith with respect to the Plan, and all members of the Committee
and any officer or employee of the Corporation acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the
Corporation with respect to any such action, determination, or interpretation.


SECTION 4.  Shares Subject to the Plan. Subject to adjustment as provided in
Section 10, the total number of Shares reserved and available for Awards under
the Plan shall be 9,000,000. Such Shares may be authorized and unissued Shares
or Shares purchased on the open market. For purposes of this Section 4, the
number of and time at which Shares shall be deemed to be subject to Awards and
therefore counted against the number of Shares reserved and available under the
Plan shall be earliest date at which the Committee can reasonably estimate the
number of Shares to be distributed in settlement of an Award or with respect to
which payments will be made; provided, however, that, the Committee may adopt
procedures for the counting of Shares relating to any Award for which the number
of Shares to be distributed or with respect to which payment will be made cannot
be fixed at the date of grant to ensure appropriate counting, avoid double
counting (in the case of tandem or substitute awards), and provide for
adjustments in any case in which the number of Shares actually distributed or
with respect to which payments are actually made differs from the number of
Shares previously counted in connection with such Award.


If any Shares to which an Award relates are forfeited or the award is settled or
terminates without a distribution of Shares (whether or not cash, other Awards,
or other property is distributed with respect to such Award), any Shares counted
against the number of Shares reserved and available under the Plan with respect
to such Award shall, to the extent of any such forfeiture, settlement or
termination, again be available for Awards under the Plan.


SECTION 5.  Eligibility. Awards may be granted only to individuals who are
officers or other salaried employees (including employees who also are
directors) of the Corporation or a Subsidiary; provided, however, that no Award
shall be granted to any member of the Committee.


SECTION 6.  Specific Terms of Awards.


6.01.  General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 11.02),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including without limitation the
acceleration of vesting of any Awards or terms requiring forfeiture of Awards in
the event of termination of employment by the Participant. Except as provided in
Sections 7.03 or 7.04, only services may be required as consideration for the
grant of any Award.


6.02.  Performance Awards. Subject to the provisions of Sections 7.01 and 7.02,
the Committee is authorized to grant Performance Awards to Participants on the
following terms and conditions:


(i)  Award and Conditions. A Performance Award shall confer upon the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Award is granted, in whole or in
part, as determined by the Committee, conditioned upon the achievement of
performance criteria determined by the Committee.


(ii)  Other Terms. A Performance Award shall be denominated in Shares and may be
payable in cash, Shares, other Awards, or other property, and have such other
terms as shall be determined by the Committee.


6.03  Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Participants. The Committee may provide that Dividend Equivalents
shall be paid or distributed when accrued or shall be deemed to have been
reinvested in additional Shares or Awards, or otherwise reinvested.


6.04.  Restricted Stock. The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:


(i)  Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments, or otherwise as the Committee shall determine.


(ii)  Forfeiture. Performance-Based Restricted Stock shall be forfeited unless
preestablished performance criteria specified by the Committee are met during
the applicable restriction period. Except as otherwise determined by the
Committee, upon termination of employment (as determined under criteria
established by the Committee) during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Corporation; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes.


(iii)  Certificates of Shares. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, the
Corporation shall retain physical possession of the certificates, and the
Participant shall deliver a stock power to the Corporation, endorsed in blank,
relating to the Restricted Stock.


(iv)  Dividends. Unless otherwise determined by the Committee, cash dividends
paid on Performance-Based Restricted Stock shall be automatically reinvested in
additional shares of Performance-Based Restricted Stock and cash dividends paid
on other Restricted Stock shall be paid to the Participant. Dividends reinvested
in Performance-Based Restricted Stock and Shares distributed in connection with
a stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such stock or other property has been
distributed.


6.05.  Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, on the following terms and conditions:


(i)  Award and Restrictions. Delivery of Shares will occur upon expiration of
the deferral period specified for Deferred Stock by the Committee (or, if
permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions as the Committee may
impose, which restrictions may lapse at the expiration of the deferral period or
at earlier specified times, separately or in combination, in installments, or
otherwise, as the Committee shall determine.


(ii)  Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) during the applicable deferral period or portion thereof (as provided
in the Award Agreement evidencing the Deferred Stock), all Deferred Stock that
is at that time subject to deferral (other than a deferral at the election of
the Participant) shall be forfeited; provided, however, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Deferred Stock.


6.06  Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(i)  Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that, except as
provided in Section 7.03, such exercise price shall be not less than the Fair
Market Value of a Share on the date of grant of such Option.


(ii)  Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Shares, other Awards or awards
issued under other Corporation plans, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis, such as through "cashless exercise" arrangements), and the methods by
which Shares will be delivered or deemed to be delivered to Participants.
Options shall expire not later than ten years after the date of grant.


(iii)  Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, including but not limited to the requirement that no Incentive
Stock Option shall be granted more than ten years after the effective date of
the Plan. Anything in the Plan to the contrary notwithstanding, no term of the
Plan relating to Incentive Stock Options shall be interpreted, amended, or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code. In the event a Participant voluntarily
disqualifies an Option as an Incentive Stock Option, the Committee may, but
shall not be obligated to, make such additional Awards or pay bonuses as the
Committee shall deem appropriate to reflect the tax savings to the Corporation
which result from such disqualification.


6.07.  Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:


(i)  Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the Fair Market Value of one Share on the date of exercise (or, if
the Committee shall so determine in the case of any such right, other than one
related to an Incentive Stock Option, the Fair Market Value of one Share at any
time during a specified period before or after the date of exercise) over (B)
the grant price of the Stock Appreciation Right as determined by the Committee
as of the date of grant of the Stock Appreciation Right, which, except as
provided in Section 7.03, shall be not less than the Fair Market Value of one
Share on the date of grant.


(ii)  Other Terms. The Committee shall determine the time or times at which a
Stock Appreciation Right may be exercised in whole or in part, the method of
exercise, method of settlement, form of consideration payable in settlement,
method by which Shares will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any Stock Appreciation
Right. Limited Stock Appreciation Rights that may be exercised only upon the
occurrence of a Change of Control (as such term is defined in Section 9.02 or as
otherwise defined by the Committee) may be granted under this Section 6.07.
Stock Appreciation Rights shall expire not later than ten years after the date
of grant.


6.08.  Other Stock-Based Awards. The Committee is authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
as deemed by the Committee to be consistent with the purposes of the Plan,
including without limitation, Shares awarded purely as a "bonus" and not subject
to any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights, and
Awards valued by reference to book value of Shares or the value of securities of
or the performance of specified Subsidiaries. The Committee shall determine the
terms and conditions of such Awards, which may include performance criteria.
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 6.08 shall be purchased for such consideration, paid for at
such times, by such methods, and in such forms, including, without limitation,
cash, Shares, other Awards, or other property, as the Committee shall determine.


SECTION 7.  Certain Provisions Applicable to Awards.


7.01.  Performance-Based Awards. Performance Awards, Performance-Based
Restricted Stock, and Other Stock-Based Awards subject to performance criteria
are intended to be "qualified performance-based compensation" within the meaning
of section 162(m) of the Code and shall be paid solely on account of the
attainment of one or more preestablished, objective performance goals within the
meaning of section 162(m) and the regulations thereunder. Until otherwise
determined by the Committee, the performance goal shall be the attainment of
preestablished amounts of annual net income of the Corporation.


The payout of any such Award to a Covered Employee may be reduced, but not
increased, based on the degree of attainment of other performance criteria or
otherwise at the discretion of the Committee.


7.02.  Maximum Yearly Awards. A maximum of 250,000 Shares (or the equivalent
Fair Market Value thereof with respect to Awards valued in whole or in part by
reference to, or otherwise based on or related to, Shares) may be made subject
to Performance Awards, Performance-Based Restricted Stock, and Other Stock-Based
Awards subject to performance criteria in any Year. The maximum payout of such
Awards in any Year may not exceed 160% of the amount thereof, or 400,000 Shares
in the aggregate and 100,000 Shares in the case of any Participant. A maximum of
1,500,000 Shares may be made subject to Options and Stock Appreciation Rights in
any Year. No Participant may receive Awards covering or representing more than
25% of the maximum number of Shares which may be made subject to such types of
Awards in any Year. The Share amounts in this Section 7.02 are subject to
adjustment under Section 10 and are subject to the Plan maximum under Section 4.


7.03.  Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the
Corporation, any Subsidiary, or any business entity to be acquired by the
Corporation or a Subsidiary, or any other right of a Participant to receive
payment from the Corporation or any Subsidiary. If an Award is granted in
substitution for another Award or award, the Committee shall require the
surrender of such other Award or award in consideration for the grant of the new
Award. Awards granted in addition to or in tandem with other Awards or awards
may be granted either as of the same time as or a different time from the grant
of such other Awards or awards. The per Share exercise price of any Option,
grant price of any Stock Appreciation Right, or purchase price of any other
Award conferring a right to purchase Shares:


(i)  Granted in substitution for an outstanding Award or award shall be not less
than the lesser of the Fair Market Value of a Share at the date such substitute
award is granted or such Fair Market Value at that date reduced to reflect the
Fair Market Value at that date of the Award or award required to be surrendered
by the Participant as a condition to receipt of the substitute Award; or


(ii)  Retroactively granted in tandem with an outstanding Award or award shall
be not less than the lesser of the Fair Market Value of a Share at the date of
grant of the later Award or at the date of grant of the earlier Award or award.


7.04.  Exchange Provisions. The Committee may at any time offer to exchange or
buy out any previously granted Award for a payment in cash, Shares, other Awards
(subject to Section 7.03), or other property based on such terms and conditions
as the Committee shall determine and communicate to the Participant at the time
that such offer is made.


7.05.  Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option or a Stock Appreciation Right granted in tandem therewith exceed a
period of ten years from the date of its grant (or such shorter period as may be
applicable under Section 422 of the Code).


7.06.  Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Corporation or a
Subsidiary upon the grant or exercise of an Award may be made in such forms as
the Committee shall determine, including without limitation, cash, Shares, other
Awards, or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents in respect of installment or deferred payments denominated in
Shares.


7.07.  Loan Provisions. With the consent of the Committee, and subject to
compliance with applicable laws and regulations, the Corporation may make,
guarantee, or arrange for, a loan or loans to a Participant with respect to the
exercise of any Option or other payment in connection with any Award, including
the payment by a Participant of any or all federal, state, or local income or
other taxes due in connection with any Award. Subject to such limitations, the
Committee shall have full authority to decide whether to make a loan or loans
hereunder and to determine the amount, terms, and provisions of any such loan or
loans, including the interest rate to be charged in respect of any such loan or
loans, whether the loan or loans are to be with or without recourse against the
borrower, the terms on which the loan is to be repaid and conditions, if any,
under which the loan or loans may be forgiven. Nothing in this Section shall be
construed as implying that the Committee shall or will offer such loans.


SECTION 8.  General Restrictions Applicable to Awards.


8.01  Six-Month Holding Period Restrictions Under Rule 16b-3. Unless a
Participant could otherwise transfer an equity security, derivative security, or
Shares issued upon exercise of a derivative security granted under the Plan
without incurring liability under Section 16(b) of the Exchange Act, (i) an
equity security issued under the Plan, other than an equity security issued upon
exercise or conversion of a derivative security granted under the Plan, shall be
held for at least six months from the date of acquisition; (ii) with respect to
a derivative security issued under the Plan, at least six months shall elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security; and (iii) any Award in the nature of a Stock
Appreciation Right must be held for six months from the date of grant to the
date of cash settlement.


8.02.  Nontransferability; ISO Exercisability. Awards which constitute
derivative securities (including any option, stock appreciation right, or
similar right) shall not be transferable by a Participant except by will or the
laws of descent and distribution or, in the case of any derivative security
other than an Incentive Stock Option, pursuant to a beneficiary designation
authorized under Section 8.04 or pursuant to a qualified domestic relations
order as defined under the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder. An Incentive Stock
Option shall be exercisable during the lifetime of a Participant only by such
Participant or his guardian or legal representative.


8.03.  Compliance with Rule 16b-3. It is the intent of the Corporation that this
Plan comply in all respects with Rule 16b-3 in connection with any Award granted
to a person who is subject to Section 16 of the Exchange Act. Accordingly, if
any provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such person, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements with respect to such person.


8.04.  Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered, or hypothecated to or in
favor of any party (other than the Corporation or a Subsidiary), or shall be
subject to any lien, obligation, or liability of such Participant to any party
(other than the Corporation or a Subsidiary). Unless otherwise determined by the
Committee (subject to the requirements of Section 8.02), no Award subject to any
restriction shall be assignable or transferable by a Participant otherwise than
by will or the laws of descent and distribution (except to the Corporation under
the terms of the Plan); provided, however, that a Participant may, in the manner
established by the Committee and subject to Section 8.02, designate a
beneficiary or beneficiaries to exercise the rights of the Participant, and to
receive any distribution, with respect to any Award, upon the death of the
Participant. A beneficiary, guardian, legal representative, or other person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant or agreement applicable to such, except to the
extent the Plan and such Award Agreement or agreement otherwise provide with
respect to such persons, and to any additional restrictions deemed necessary or
appropriate by the Committee.


8.05.  Registration and Listing Compliance. The Corporation shall not be
obligated to deliver any Award or distribute any Shares with respect to any
Award in a transaction subject to regulatory approval, registration, or any
other applicable requirement of federal or state law, or subject to a listing
requirement under any listing or similar agreement between the Corporation and
any national securities exchange, until such laws, regulations, and contractual
obligations of the Corporation have been complied with in full, although the
Corporation shall be obligated to use its best efforts to obtain any such
approval and comply with such requirements as promptly as practicable.


8.06.  Share Certificates. All certificates for Shares delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such
stop-transfer order and other restrictions as the Committee may deem advisable
under applicable federal or state laws, rules and regulations thereunder, and
the rules of any national securities exchange on which Shares are listed. The
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions or any other restrictions that
may be applicable to Shares, including under the terms of the Plan or any Award
Agreement. In addition, during any period in which Awards or Shares are subject
to restrictions under the terms of the Plan or any Award Agreement, or during
any period during which delivery or receipt of an Award or Shares has been
deferred by the Committee or a Participant, the Committee may require the
Participant to enter into an agreement providing that certificates representing
Shares issuable or issued pursuant to an Award shall remain in the physical
custody of the Corporation or such other person as the Committee may designate.


SECTION 9.  Change of Control Provisions.


Unless the Participant and the Company agree in writing that the provisions of
this Section 9 shall not apply, the following provisions shall apply in the
event of a "Change of Control" as defined in this Section 9:


9.01.  Acceleration. The following shall automatically occur upon the occurrence
of a "Change of Control" (as defined in Section 9.02):


(i)  50% of all Performance Awards, Performance-Based Restricted Stock and Other
Stock-Based Awards not in the nature of a right that may be exercised and which
are subject to performance criteria shall be deemed fully earned and vested at a
deemed achievement level equal to the higher of (x) the targeted level of
performance for such award or (y) the average level (expressed as a percentage
of target) of achievement in respect of similar performance stock-based awards
which matured over the three fiscal years immediately preceding the year in
which the Change of Control occurred; payment of each such vested award shall be
made to the Participant, in the form described in Section 9.03, as soon as
practicable following such Change of Control; and the remainder of each such
award shall remain outstanding (on a converted basis, if applicable) and shall
remain subject to the terms and conditions of the Plan;


(ii)  Each share of Restricted Stock and each Other Stock-Based Award not in the
nature of a right that may be exercised and which is not subject to performance
criteria shall be fully vested and earned;


(iii)  Any Option, Stock Appreciation Right, and other Award in the nature of a
right that may be exercised which was not previously exercisable and vested
shall become fully exercisable and vested; and


(iv)  The restrictions, deferral limitations, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested.


9.02.  Change of Control. For the purposes of this Plan, a "Change of Control"
shall mean the first to occur (after February 11, 2002) of the following:


(1)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (x) the then outstanding shares of common stock of the
Corporation (the "Outstanding Corporation Common Stock") or (y) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding
Corporation Voting Securities"); provided, however, that the following
acquisitions (collectively, the "Excluded Acquisitions") shall not constitute a
Change of Control (it being understood that shares acquired in an Excluded
Acquisition may nevertheless be considered in determining whether any subsequent
acquisition by such individual, entity or group (other than an Excluded
Acquisition) constitutes a Change of Control): (i) any acquisition directly from
the Corporation or any Subsidiary; (ii) any acquisition by the Corporation or
any Subsidiary; (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any Subsidiary; (iv) any
acquisition by an underwriter temporarily holding Corporation securities
pursuant to an offering of such securities; (v) any acquisition in connection
with which, pursuant to Rule 13d-1 promulgated pursuant to the Exchange Act, the
individual, entity or group is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor Schedule); provided that,
if any such individual, entity or group subsequently becomes required to or does
report its beneficial ownership on Schedule 13D (or any successor Schedule),
then, for purposes of this paragraph, such individual, entity or group shall be
deemed to have first acquired, on the first date on which such individual,
entity or group becomes required to or does so report, beneficial ownership of
all of the Outstanding Corporation Common Stock and/or Outstanding Corporation
Voting Securities beneficially owned by it on such date; or (vi) any acquisition
in connection with a Business Combination (as hereinafter defined) which,
pursuant to subparagraph (3) below, does not constitute a Change of Control; or


(2)  Individuals who, as of February 11, 2002, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, entity or group other than
the Board; or


(3)  Approval by the shareholders of the Corporation of a reorganization,
merger, consolidation or other business combination (any of the foregoing, a
"Business Combination") of the Corporation or any Subsidiary with any other
corporation, in any case with respect to which:


(a)  the Outstanding Corporation Voting Securities outstanding immediately prior
to such Business Combination do not, immediately following such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
ultimate parent thereof) more than 60% of the outstanding common stock and of
the then outstanding voting securities entitled to vote generally in the
election of directors of the resulting or surviving entity (or any ultimate
parent thereof); or


(b)  less than a majority of the members of the board of directors of the
resulting or surviving entity (or any ultimate parent thereof) in such Business
Combination (the "New Board") consists of individuals ("Continuing Directors")
who were members of the Incumbent Board (as defined in subparagraph (2) above)
immediately prior to consummation of such Business Combination (excluding from
Continuing Directors for this purpose, however, any individual whose election or
appointment to the Board was at the request, directly or indirectly, of the
entity which entered into the definitive agreement with the Corporation or any
Subsidiary providing for such Business Combination); or


(c)  in the case of a Business Combination with an unaffiliated third party as a
result of which at least a majority of the New Board will initially consist of
Continuing Directors, the Board determines, prior to such approval by
shareholders, that there does not exist a reasonable assurance that, for at
least a two-year period following consummation of such Business Combination, at
least a majority of the members of the New Board will continue to consist of
Continuing Directors and individuals whose election, or nomination for election
by shareholders of the resulting or surviving entity (or any ultimate parent
thereof) in such Business Combination, would be approved by a vote of at least a
majority of the Continuing Directors and individuals whose election or
nomination for election has previously been so approved;


provided, however, that prior to any such approval by shareholders, the Board
may determine, in its sole discretion, that under the particular facts and
circumstances, a Change of Control shall not occur until the consummation of
such Business Combination; or


(4)  Approval by the shareholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) a sale or other
disposition of all or substantially all of the assets of the Corporation, other
than to a corporation with respect to which, following such sale or other
disposition, more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities as the
case may be; provided, however, that prior to any such approval by shareholders,
the Board may determine, in its sole discretion, that under the particular facts
and circumstances, a Change of Control shall not occur until the consummation of
such sale or other disposition.


The term "the sale or disposition by the Corporation of all or substantially all
of the assets of the Corporation" shall mean a sale or other disposition
transaction or series of related transactions involving assets of the
Corporation or of any Subsidiary (including the stock of any Subsidiary) in
which the value of the assets or stock being sold or otherwise disposed of (as
measured by the purchase price being paid therefor or by such other method as
the Board determines is appropriate in a case where there is no readily
ascertainable purchase price) constitutes more than two-thirds of the fair
market value of the Corporation (as hereinafter defined). The "fair market value
of the Corporation" shall be the aggregate market value of the then Outstanding
Corporation Common Stock (on a fully diluted basis) plus the aggregate market
value of the Corporation's other outstanding equity securities. The aggregate
market value of the shares of Outstanding Corporation Common Stock shall be
determined by multiplying the number of shares of Outstanding Corporation Common
Stock (on a fully diluted basis) outstanding on the date of the execution and
delivery of a definitive agreement with respect to the transaction or series of
related transactions (the "Transaction Date") by the average closing price of
the shares of Outstanding Corporation Common Stock for the ten trading days
immediately preceding the Transaction Date. The aggregate market value of any
other equity securities of the Corporation shall be determined in a manner
similar to that prescribed in the immediately preceding sentence for determining
the aggregate market value of the shares of Outstanding Corporation Common Stock
or by such other method as the Board shall determine is appropriate.


9.03.  Form of Payment. If as a result of a Change of Control, the Shares are
exchanged for or converted into a different form of equity security and/or the
right to receive other property (including cash), payment in respect of the
underlying awards described in Sections 9.01(i), (ii) and, with respect to
stock-based awards, 9.01(iv) shall, to the maximum extent practicable, be made
in the same form. If a Change of Control occurs and the Corporation's
shareholders do not, as a group, receive consideration in connection with such
Change of Control, then payment in respect of awards described in this Section
9.03 shall be made in cash based on the average Share closing price for the 20
trading days immediately preceding the date of the Change of Control.


9.04.  Benefits Upon First Anniversary of Change of Control. If a Participant
remains employed by the Corporation or its affiliated companies, or both, as
applicable, from the date of a Change of Control to the date of the first
anniversary of such Change of Control, or if prior to the first anniversary of
such Change of Control, the Participant's employment with the Corporation or its
affiliates is involuntarily terminated by the Corporation or its affiliates, or
both, as applicable, other than for Cause or Disability, the performance
stock-based awards outstanding immediately prior to such Change of Control that
did not become vested and earned at the time of such Change of Control pursuant
to Section 9.01(i) shall become vested and earned as of the earlier of (a) the
first anniversary of the Change of Control or (b) the date the Participant's
employment is terminated. Payment in respect of such awards shall be made as
soon as practicable following such date. The deemed level of achievement with
respect to such awards, as well as the form of payment thereof, shall be as
described in 9.01(i).


SECTION 10.  Adjustment Provisions. In the event that the Committee shall
determine that any dividend or other distribution (whether in the form of cash,
Shares, or other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, affects the
Shares such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the rights of Participants under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of Shares which may thereafter be
issued in connection with Awards (ii) the number and kind of Shares issued or
issuable in respect of outstanding Awards, and (iii) the exercise price, grant
price, or purchase price relating to any Award or, if deemed appropriate, make
provision for a cash payment with respect to any outstanding Award; provided,
however, in each case, that, with respect to Incentive Stock Options, no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to violate Section 422(b)(1) of the Code. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Corporation or any Subsidiary or the financial statements of the Corporation or
any Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.


SECTION 11.  Changes to the Plan and Awards.


11.01.  Changes to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of shareholders or Participants, except
that any such amendment, alteration, suspension, discontinuation, or termination
shall be subject to the approval of the Corporation's shareholders within one
year after such Board action if such shareholder approval is required by any
federal or state law or regulation or the rules of any stock exchange on which
the Shares may be listed, or if the Board in its discretion determines that
obtaining such shareholder approval is for any reason advisable; provided,
however, that, without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may impair
the rights of such Participant under any Award theretofore granted to him.


11.02.  Changes to Awards. The Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue, or terminate, any Award
theretofore granted and any Award Agreement relating thereto; provided, however,
that, without the consent of an affected Participant, no such amendment,
alteration, suspension, discontinuation, or termination of any Award may impair
the rights of such Participant under such Award.


SECTION 12.  General Provisions.


12.01.  No Rights to Awards. No Participant or employee shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Participants and employees.


12.02.  No Shareholder Rights. No Award shall confer on any Participant any of
the rights of a shareholder of the Corporation unless and until Shares are duly
issued or transferred to the Participant in accordance with the terms of the
Award.


12.03.  Tax Withholding. The Corporation or any Subsidiary is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to a Participant, amounts of withholding and other taxes due with respect
thereto, its exercise, or any payment thereunder, and to take such other action
as the Committee may deem necessary or advisable to enable the Corporation and
Participants to satisfy obligations for the payment of withholding taxes and
other tax liabilities relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of Participant's tax obligations.


12.04.  No Right to Employment. Nothing contained in the Plan or any Award
Agreement shall confer, and no grant of an Award shall be construed as
conferring, upon any employee any right to continue in the employ of the
Corporation or any Subsidiary or to interfere in any way with the right of the
Corporation or any Subsidiary to terminate his employment at any time or
increase or decrease his compensation from the rate in existence at the time of
granting of an Award.


12.05.  Unfunded Status of Awards. The Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Corporation; provided, however,
that the Committee may authorize the creation of trusts or make other
arrangements to meet the Corporation's obligations under the Plan to deliver
cash, Shares, other Awards, or other property pursuant to any award, which
trusts or other arrangements shall be consistent with the "unfunded" status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.


12.06.  Other Compensatory Arrangements. The Corporation or any Subsidiary shall
be permitted to adopt other or additional compensation arrangements (which may
include arrangements which relate to Awards), and such arrangements may be
either generally applicable or applicable only in specific cases.


12.07.  Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.


12.08.  Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of laws, and applicable federal law.


SECTION 13.  Effective Date. The Plan became effective on February 14, 1994
having been approved by the affirmative vote of the holders of a majority of the
Shares present or represented and entitled to vote (and the affirmative vote of
a majority of the Shares voting) at a meeting of the Corporation's shareholders
held on May 9, 1994. The Plan was amended and restated by the Board of Directors
of the Corporation at a meeting held on February 11, 2002.

 